Real estate must be taxed in the town in which it is situate. G. L., c. 54, s. 11; Weeks v. Gilmanton, 60 N.H. 500, 503. On a petition for the abatement of a tax, such order is made as justice requires. G. L., c. 57, ss. 11, 12. Justice requires that there should be paid on this estate a tax equal, according to its value, to that paid on other estates in the town where it is situate. Perley v. Dolloff, 60 N.H. 504. In this proceeding only so much of a tax is abated as in equity ought not to be paid, however erroneous in law or in fact the assessment may be. Edes v. Boardman,58 N.H. 580, 586. This estate was taxed in the right town for the right sum, and justice requires that the owner pay it. The fact that the tax was assessed to a person that did not own the land does not furnish a reason for abating it if he is the owner's agent, and the petition is brought for the owner's benefit. The tax must be paid, or he must take the chance of losing the land by a sale for non-payment. Carpenter v. Dalton,58 N.H. 615, 617.
Petition dismissed.
BLODGETT, J., did not sit: the others concurred.